DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 11, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; claims 2-5 are canceled and claim 6 has been added. Accordingly, claims 1 and 6 are pending in this application, with an action on the merits to follow.
Priority
With respect to the previous Office Action’s notice pertaining to the benefit of priority, Examiner notes that the subject matter at issue has been deleted from the claims, as currently filed.  Accordingly, claims 1 and 6 contain benefit of priority to the date of July 3, 2015.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,390,583.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the cited patent essentially encompasses the subject matter of the present application’s claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, Applicant recites "the translucent body being positioned between the upper and the liner".  This language is unclear because the upper is recited as comprising an opaque light refracting section and a liner.  Therefore, it is confusing as to how the translucent body can be positioned between the upper and the liner, when the liner is part of the upper.  Correction is required.  For purposes of examination, the language is being interpreted as meaning "the translucent body being positioned between the opaque refracting section and the liner".
Regarding claim 1, Applicant recites "the at least one extrusion being exposed through the upper".  However, as noted above, as best as can be understood, "the upper" within this excerpt should perhaps recite "the opaque light refracting section", since the translucent body, which includes the at least one extrusion, is positioned exterior to the liner, which is part of the upper, with the opaque light refracting section being positioned exterior to the translucent body and liner, as best as can be understood.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Spanks et al. (hereinafter “Spanks”) (USPN 8,544,197) in view of Sorofman et al. (hereinafter “Sorofman”) (USPN 5,930,921).
Regarding independent claims 1 and 6, Spanks discloses a footwear (#10; see embodiment of Fig. 8B) configured to refract light (Col. 5, Lines 1-7 describe how wavelength is affected by an electric field, resulting in specific colors imparted to the light that is emitted from illuminable elements #42 (i.e. the outermost layer visible refracts the light from the phosphor layer, to some extent)), the footwear comprising: a translucent body (illuminable element #42 is a translucent body itself; see Fig. 5, the NE-SW-hashed lower layer being the translucent body layer); an illumination system (power source #41, combined with lead wires #43, connectors #44 and either an electroluminescent panel, LED, or electroluminescent wire (i.e. light source), constitutes an overall illumination system); a sole section (#20; Fig. 8B); an upper (#30; Fig.  8B); the upper comprising an opaque light refracting section (covered areas #47 (Figs. 4 and 5) include a substantially opaque covering, which block or substantially prevent light from being visible therethrough (i.e. at least some light is refracted, in the event the light is only “substantially” prevented from being passed therethrough; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and a liner (interior layer #36 is a liner, inasmuch as has been defined in the claim, wherein interior layer #36 can be various materials (Col. 6, Lines 46-51)); the illumination system comprising a power source (#41) and at least one light source (either an electroluminescent panel, LED, or electroluminescent wire (Col. 4, Lines 62-63)); the power source being electrically connected to the at least one light source (Col. 4, Line 65 through Col. 5, Line 7 describe electrical connections between the components); the at least one light source being connected to the translucent body (all components of the shoe are connected to one another, at least indirectly if not directly connected); the translucent body being positioned between the [opaque light refracting section of the] upper and the liner (see Fig. 7, for example, with exception to the cover layer #37 and strands #35, which are not part of the embodiment of Fig. 8B (Col. 7, Lines 63-66)).  Spanks is silent to the translucent body (i.e. illuminable element #42 of Fig. 8B embodiment) comprising at least one extrusion (present in both claims 1 and 6), the at least one extrusion being exposed through the [opaque light refracting section of the] upper (only present in claim 1).
Sorofman teaches a footwear with an upper that includes illuminable devices #6, which are exposed through respective openings #40.  Sorofman teaches that the shape of the openings can be elongated/straight, as long as the illuminated device #6 can generally conform to the shape of the opening and project through and outward of the openings (Col. 2, Lines 54-61 of Sorofman). 
Spanks and Sorofman teach analogous inventions in the field of illuminated footwear uppers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the teaching of Sorofman that an illuminable device can extend through an opening to be exposed therethrough into the Fig. 8B embodiment of Spanks, wherein the exposed areas #48 would project through the openings defined by those areas #48, resulting in the structural equivalent of “extrusions”, as required by the claim, for a variety of potential reasons, including (but not limited to) causing the illuminated portion of the illuminable elements #42 to be more visible (i.e. by being projected through the covered areas #47, as opposed to recessed behind them inwardly), as well as to fill in a void of material that could potentially build up debris/dirt upon use (i.e. by the exposed areas #48 extending through the openings defined by them through the opaque covering material that forms areas #47, the existing voids would be filled, preventing such unwanted debris/dirt from getting trapped therein).  As a result of the modification, the  illuminable element #42 of Fig. 8B embodiment (i.e. translucent body) would comprise at least one extrusion (constituted by the exposed area #48 projecting through the openings in the covered areas #47, as explained above), the at least one extrusion being exposed through the [opaque light refracting section of the] upper (as noted above).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references on the PTO-892 provided herewith (that are not relied upon in the 35 U.S.C. 103 rejections above) are relevant as either multi-layered illuminable laminates that are incorporable into wearable articles and/or footwear articles that have illuminable components disposed in their uppers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732